DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on May 14, 2020, the applicants have amended claims 1-7, 9-11 and 13-19.
3. Claims 1-19 are pending in the application.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yaffe (US 2015/0209359 A1, cited on applicant’s form 1449).
.
7. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paranjape (Oncogene).
Paranjape discloses enhancement of efficacy of androgen receptor signaling pathway inhibitor, Enzalutamide by p38 inhibitor, SB 203580 in prostate cancer cell lines (see figure 6 on page 5971). The restoration of anticancer effect of Enzalutamide by SB 203850 shown in figure 7 (see page 5970, 2nd column as well as pages 5972-5973) by Paranjape meets all the limitations of instant claims except that p38 inhibitor is different, does not mention that prostate cancer cell expresses AR-V7 protein and furthermore, does not mention specific doses of either Enzalutamide or p38 inhibitor.  However, .
8. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (WO 2017/117182 A1, cited on applicant’s form 1449).
Mani discloses enhancement of efficacy of androgen receptor signaling pathway inhibitor, Enzalutamide by p38 inhibitor, SB 203580 in prostate cancer cells (see claims 1, 6-9, 13-14, 16-18, 20-26, 28 and 30-35). The restoration of anticancer effect of Enzalutamide by SB 203850 (see paragraph 00234 on page 72) as well as pharmaceutical composition comprising Enzalutamide, p38 inhibitor and another anticancer agent (see claim 26) disclosed by Mani meets all the limitations of instant claims except that p38 inhibitor is different, does not mention that prostate cancer cell expresses AR-V7 protein and furthermore, does not mention specific doses of either Enzalutamide or p38 inhibitor.  However, Mani does teach enhanced efficacy of androgen receptor signaling pathway inhibitor, Enzalutamide as well as restoring its anticancer effect by a p38 inhibitor in prostate cancer cell lines. Therefore, it would have been obvious to one skilled in the art to treat prostate cancer including prostate cancer expressing AR-V7 protein which is resistant to androgen receptor signaling pathway 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




                                           /CHARANJIT AULAKH/                                           Primary Examiner, Art Unit 1625